Citation Nr: 0924789	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that denied service connection for a skin disorder 
(identified as dematomyositis), to include as due to Agent 
Orange exposure.  In May 2008, the Veteran testified at a 
Travel Board hearing at the RO.  In June 2008, the Board 
remanded this appeal for further development.  


FINDING OF FACT

The Veteran does not currently have a diagnosed skin 
disorder.  


CONCLUSION OF LAW

A skin disorder, to include as due to Agent Orange exposure, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2004, a rating 
decision in November 2004, and a statement of the case in 
September 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a January 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes chloracne or other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda, if manifest to a compensable degree within one year 
after the veteran's last herbicide exposure in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has a skin disorder that is 
related to service, to include as due to Agent Orange 
exposure in Korea while serving along the Demilitarized Zone 
(DMZ).  He alleges that he has had a skin disorder ever since 
he was in Korea, but that it was not properly diagnosed until 
1976.  

As noted above, the Veteran had active service from August 
1966 to May 1968.  His service personnel records indicate 
that he served with the 2nd Battalion, 9th Infantry Division 
in Korea from February 1967 to May 1968.  Thus, he most 
likely had Agent Orange exposure.  

The Veteran's service treatment records indicate that he was 
treated for skin problems on occasions during service.  A 
December 1967 treatment entry noted that the Veteran was seen 
for a rash on the arms and body as well as possibly athlete's 
foot.  He reported that he had a one month history of a rash 
on the right arm and upper inner thighs.  The examiner noted 
that the Veteran had a very slight macular, papular, rash 
over the thighs.  The impression was deferred.  A January 
1968 entry noted that the Veteran complained of a swollen 
rash between the legs.  It was noted that he also had an 
infected abrasion of the right 5th knuckle.  No diagnoses 
were provided.  The objective April 1968 separation 
examination report included a notation that the Veteran's 
skin and lymphatics were normal.  An actual chronic skin 
disorder was not diagnosed during the Veteran's period of 
service.  

The first post-service evidence of record of any possible 
skin disorder is dated in July 1976, many years after the 
Veteran's separation from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A July 1976 VA hospital summary indicated that the Veteran 
was admitted in January 1976 with problems of weakness and 
pain of all extremities and a rash on the face of one week's 
duration.  The diagnoses were dermatomyositis and status post 
myocardial infarction.  

Subsequent post-service private and VA treatment records show 
treatment for disorders including skin disorders such as 
dermatomyositis.  

A May 2004 statement from J. D'Angelo, M.D., noted that the 
Veteran was seen with muscular pain in his legs, shoulders, 
and arms.  Dr. D'Angelo reported that the condition was 
carefully assessed and that, previously, the Veteran had been 
diagnosed as having a condition that strongly resembled 
dermatomyositis.  Dr. D'Angelo stated that after careful 
consideration and evaluation, the Veteran appeared to have a 
service-related injury and "it [was] as likely as not that 
the condition may have been caused by exposure to Agent 
Orange."  

A September 2004 VA orthopedic examination report noted that 
the Veteran's records for review included his claims folder.  
The Veteran reported that he served as a sergeant in the 
infantry in the Army in Korean from 1967 to 1968.  He stated 
that he was in the DMZ and that he had exposure to direct 
spraying of Agent Orange around the time of the Pueblo 
incident.  It was noted that the Veteran currently had 
medical conditions of a myocardial infarction in 1976 and 
dermatomyositis diagnosed in 1976.  As to diagnoses, the 
examiner indicated that for joint and muscle (apparently 
pain), the diagnosis was dermatomyositis, also referred to as 
peripheral neuritis.  The examiner referred to a medical 
treatise.  The examiner commented that according to the 
Veteran's claims file, in 1976, he had a muscle biopsy, which 
showed myositis and vasculitis as well as a macular papular 
rash on his chest.  It was noted that the Veteran was 
diagnosed as having both dermatomyositis and an inferior 
lateral wall myocardial infarction at that time.  The 
examiner indicated that it was of note that the Veteran had a 
macular papular rash on his arms in December 1967 that was 
similar and which recurred nine years later and likely 
represented the form thrust of dermatomyositis.  

The examiner also listed separate diagnoses of dematomyositis 
with myalgia, arthralgia, and dyspnea.  The examiner 
discussed several medical treatises.  The examiner indicated 
that the Veteran was first symptomatic for such disorder 
during service and that "it [was] as likely as not that his 
dermatomyositis [was] due both to a genetic predisposition 
and to environmental toxin exposure."  

An August 2004 statement from Dr. D'Angelo reported that the 
Veteran continued to have pain radiating down his right side.  
Dr. Angelo stated that the Veteran's associated chronic 
asthma, which was directly related to his exposure to Agent 
Orange, and the dermatomyositis, which occurred shortly after 
his exposure, were all contributing causes to the Veteran's 
condition.  

A July 2005 statement from a VA physician indicated that the 
Veteran had a macular, papular, rash in November 1967 and 
that such pattern was not consistent with morphea which was 
the precursor skin lesion characteristic of dermatomyositis.  

A December 2005 VA treatment entry noted that the Veteran had 
an old history of dermatomyositis/peripheral neuritis 
diagnosed twenty years earlier.  The assessment was 
dermatomyositis, flare.  December 2006 and March 2007 entries 
related impressions that included dermatomyositis with no 
current weakness or rash.  

A November 2007 statement from Dr. D'Angelo reported that the 
Veteran had been under his care for an extended period of 
time with the earliest periods of examination in the early 
1990s.  Dr. D'Angelo stated that during that time, the 
Veteran had been treated for dermatomyositis and problems 
related to that condition and with steroids as needed.  It 
was noted that, periodically, the Veteran did develop a rash 
and he reported that he was treated at a VA hospital with 
steroid cream.  The Veteran reported that the rash developed 
over his face and neck and that it responded to the cream 
only to reoccur at a later time.  Dr. D'Angelo stated that 
the Veteran's history included being involved in the Korean 
War where Agent Orange had been sprayed directly over the 
area where he was stationed.  Dr. D'Angelo stated that since 
that time, the Veteran had been treated repeatedly for 
respiratory problems that developed shortly after his 
exposure.  Dr. D'Angelo commented that "the dermatomyositis, 
in [his] opinion may have been caused by [that] exposure."  

A November 2008 VA skin diseases examination report noted 
that the Veteran's claims file was reviewed.  As to a history 
of the present illness, the examiner reported that the 
Veteran apparently indicated that the onset of the skin 
disorder started in service and that the course of the skin 
disorder was intermittent.  It was noted that the Veteran was 
taking Prednisone everyday for his bronchial asthma.  The 
examiner indicated that the Veteran, at present, did not have 
any skin lotion or any skin ointment.  The examiner stated 
that the Veteran had not had any skin treatment for the 
previous twelve months and that the percentage of the exposed 
area affected was 0 percent.  The examiner reported that the 
percentage of the Veteran's entire body that was affected by 
a skin disorder was also 0 percent.  The examiner indicated 
that the Veteran had no scarring, disfigurement, or acne.  

The examiner commented that the Veteran's claims folder had 
been reviewed and that the November 2007 statement from his 
local medical doctor had been noted.  The examiner stated 
that the Veteran described facial skin rashes intermittently, 
but that the examination showed no visible rashes on his 
face, extremities, or on his trunk.  The examiner indicated 
that there was no currently diagnosed skin disorder and that 
there was no etiological relationship to the Veteran's period 
of service.  The examiner stated that "it [was] less likely 
as not that the Veteran's skin disorder [was] etiologically 
related to the Veteran's period of service, including the 
skin problem during service."   

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the May 2004 statement from Dr. 
D'Angelo noted that the Veteran had been diagnosed with a 
condition that strongly resembled dermatomyositis.  Dr. 
D'Angelo indicated that after careful consideration and 
evaluation, the Veteran appeared to have a service-related 
injury and "it [was] as likely as not that the condition may 
have been caused by exposure to Agent Orange."  
Additionally, in an August statement, Dr. D'Angelo 
essentially stated that the Veteran's dermatomyositis, which 
occurred shortly after his exposure to Agent Orange, was a 
contributing cause to the Veteran's condition.  Further, in a 
November 2007 statement, Dr. D'Angelo reported that that the 
Veteran's history included being involved in the Korean War 
where Agent Orange had been sprayed directly over the area 
where he was stationed.  Dr. D'Angelo commented that "the 
dermatomyositis, in [his] opinion may have been caused by 
[that] exposure."  

The Board notes that there is no indication that Dr. D'Angelo 
reviewed the Veteran's claims file in providing his opinions.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Further, Dr. D'Angelo's opinions are essentially 
speculative in that he stated that the Veteran's 
dermatomyositis may have been caused by Agent Orange 
exposure.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Given these 
circumstances, Dr. D'Angelo's opinions have little probative 
value in this matter.  

The Board observes that a September 2004 VA orthopedic 
examination report noted that the Veteran's records for 
review included his claims folder.  As to diagnoses, the 
examiner indicated that for joint and muscle problems 
(apparently pain), the diagnosis was dermatomyositis, also 
referred to as peripheral neuritis.  The examiner referred to 
a medical treatise.  The examiner commented that according to 
the Veteran's claims file, in 1976, he had a muscle biopsy, 
which showed myositis and vasculitis as well as a macular 
papular rash on his chest.  It was noted that the Veteran was 
diagnosed as having both dermatomyositis and an inferior 
lateral wall myocardial infarction at that time.  The 
examiner indicated that it was of note that the Veteran had a 
macular papular rash on his arms in December 1967 that was 
similar and which recurred nine years later and likely 
represented the form thrust of dermatomyositis.  The examiner 
also listed separate diagnoses of dematomyositis with 
myalgia, arthralgia, and dyspnea.  The examiner discussed 
several medical treatises.  The examiner indicated that the 
Veteran was first symptomatic for such disorder during 
service and that "it [was] as likely as not that his 
dermatomyositis [was] due both to a genetic predisposition 
and to environmental toxin exposure."

The Board also notes that a July 2005 statement from a VA 
physician indicated that the Veteran had a macular, papular, 
rash in November 1967 and that such pattern was not 
consistent with morphea which was the precursor skin lesion 
characteristic of dermatomyositis.  The Board observes that 
the September 2004 opinion from the VA examiner and the July 
2005 statement from the VA physician are essentially 
incongruent.  The Board notes that it appears that both the 
VA examiner and the VA physician reviewed the Veteran's 
claims file and provided rationales for their opinions.  
Therefore, the opinions are somewhat probative in this 
matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  
The Board notes, however, that the opinions do have some 
inconsistencies.  For example, the VA physician appeared to 
indicate that the skin problem the Veteran had during service 
was not related to his current skin problem, but did not 
specifically address whether any current diagnosed skin 
disorder was related to Agent Orange exposure in Korea.  
Additionally, the September 2004 VA examiner's opinion failed 
to note that dematomyositis was not among the diseases listed 
as presumptively associated with Agent Orange exposure.  See 
38 C.F.R § 3.309(e).  The examiner in September 2004 also did 
not seem to adequately address the nine year time span 
between a diagnosis in service and any currently diagnosed 
skin disorder, saying only that the skin problem in December 
1967 likely represented the form thrust of dermatomyositis.  

In order to resolve the inconsistencies in the above 
opinions, the Board requested that the Veteran be scheduled 
for an additional VA examination.  The subsequent November 
2008 VA examination report noted that the Veteran's claims 
file had been reviewed.  The examiner also referred to the 
November 2007 statement from Dr. D'Angelo, the Veteran's 
local medical doctor.  The VA examiner commented that there 
was no currently diagnosed skin disorder and that there was 
no etiological relationship to the Veteran's period of 
service.  The examiner stated that "it [was] less likely as 
not that the Veteran's skin disorder [was] etiologically 
related to the Veteran's period of service, including the 
skin problem during service."  The Board observes that the 
VA examiner reviewed the Veteran's claims file, performed an 
examination of the Veteran, and referred to the statement 
from Dr. D'Angelo.  Therefore, the Board finds that the 
examiner's opinion, as to the November 2008 examination 
report, is the most probative in this matter.  See Wensch, 
supra.  

Therefore, the Board finds that the most probative evidence 
fails to show any medical diagnoses indicating that the 
Veteran currently has diagnosed skin disorder, to include as 
due to Agent Orange exposure.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the most probative 
evidence indicates no presently diagnosed skin disorder, to 
include as due to Agent Orange exposure, and thus service 
connection for such disorder is not warranted.  

The Veteran has alleged that his claimed skin disorder, to 
include as due to Agent Orange exposure, had its onset during 
his period of service.  While he is competent to describe his 
symptoms, as a layperson, however, the Veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As the preponderance of the evidence is against a finding 
that the Veteran currently suffers from a diagnosed skin 
disorder, to include as due to Agent Orange exposure, his 
claim for service connection must be denied.  38 .S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


